Name: Commission Regulation (EEC) No 2027/80 of 29 July 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/ 14 Official Journal of the European Communities 31 . 7 . 80 COMMISSION REGULATION (EEC) No 2027/80 of 29 July 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 171 , 4 . 8 . 1970, p. 10 . (2) OJ No L 32, 3 . 2. 1978 , p. 7. (&gt;) OJ No L 165, 28 . 6. 1975, p. 45 . (&lt;) OJ No L 32, 3 . 2. 1978 , p. 10 . 31 . 7 . 80 Official Journal of the European Communities No L 198/ 15 ANNEX Table I : Citrus fruits \ Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 1 . 1.1 12 13 1.4 1.5 1.6 Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries 1 571 1 770 1 218 1 759 303-38 341-81 235-29 339-60 9808 110-50 76-06 109-78 227-74 256-59 176-63 254-93 26-14 29-45 20-27 29-26 46 568 52 466 36 116 52 127 107-28 120-87 83-20 120-09 23-56 26-55 18-27 26-38 2. 2.1 2.1.1 2.1.2 2.13 2.2 23 2.4 2.5 Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA  Brazil  Other countries 849 1 260 1 224 524 1 383 164-05 243-30 236-45 101-18 267-15 53-03 78-65 76-44 32-71 86-36 123-15 182-64 177-50 75-95 200-54 14-13 20-96 20-37 8-71 23-01 25 182 37 345 36 294 15 530 41 006 58-01 86-03 83-61 35-77 94-47 12-74 18-90 18-36 7-86 20-75 3 . 3.1 32 33 3.4 3.5 Grapefruit and pomelos : (deleted)  Cyprus, Egypt, Gaza, Israel, Turkey  Countries in southern Africa  USA  Other American countries 1 220 1 681 1 654 1 628 235-66 324-66 319-40 314-27 76-18 104-96 103-26 101-59 176-91 243-72 239-77 235-91 20-30 27-97 27-52 27-07 36 173 49 835 49 027 48 239 83-33 114-80 112-94 111-13 18-30 25-22 24-81 24-41 3.6  Other countries |- |- 4. Clementines 5 . Mandarines, including wilkings 6. Monreales and satsumas \-|- l-|- |- 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 836 354-43 114-58 266-07 30-53 54 404 125-33 27-53 No L 198/ 16 Official Journal of the European Communities 31 . 7. 80 Table II : Apples and pears Code Description Amount of standard average values/100 kg gross Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 8 . Apples : 8.1  Countries of the southern hemisphere .... 2 821 544-58 176.05 408-81 46-92 83 591 192-57 42-30 8.2  European third countries -(') -0) -0 -(') -(') -(') -(') -( »&gt; 8.3  Countries of the northern hemisphere other li than European countries 2 939 567-34 18341 425-89 48-88 87 085 200-62 44-07 9. Pears : I 9.1  Countries of the southern hemisphere .... 2 221 428-79 138-62 321-88 36-94 65 818 151-62 33-31 9.2  European third countries 1 809 349-19 112-89 262-13 30-08 53 600 12348 27-12 93  Countries of the northern hemisphere other \I\ \ than European countries (!) The standard average value for this code number is established by Regulation (EEC) No 2870/79 of 18 December 1979 (OJ No L 324, 20 . 12. 1979).